MR. CHIEF JUSTICE BRANT'LT
delivered tbe opinion of tbe court.
Tbe petitioner was disbarred by order of tbis court on January 11, 1898; it being made made to appear that be bad theretofore been convicted of tbe crime of petit larceny in a justice’s court of Silver Bow county. On June 21, 1901 be presented to tbis court bis petition asking that tbe order of disbarment be vacated for reasons therein stated. Tbis petition was denied, the court being of tbe opinion that tbe reasons stated therein were not sufficient to warrant tbe vacation of tbe order of disbarment, (25 Mont. 572, 69 Pac. 1131.) On tbis day be has petitioned tbe court, through John N. Kirk, Esq., a member of tbe bar, that be be restored to tbe rights and privileges of a member of tbe bar. Tbe court has examined tbe petition presented, and finds it insufficient to meet tbe requirements of tbe statutes and rules of tbis court, applicable to such cases, in several particulars; among others, in that it is not verified, and in that it fails to state whether any proceedings for disbarment of tbe petitioner or criminal charges have been instituted or prosecuted against him in any jurisdiction. Tbe court is of tbe opinion that tbe petition in such cases should not only set forth tbe facts touching tbe proceedings in disbarment in tbis court, with reasons why tbe petitioner should be reinstated, but should also in all respects comply with tbe rules applicable to tbe ad-, mission of candidates to practice law in tbe first instance.
It is therefore ordered that tbe proceeding depend, with leave to said Newton on or before December 1, 1902, to file with tbe clerk and present to the court an amended petition in conformity with tbe statutes and rules of this court touching applications for admission to tbe bar, which shall contain such other pertinent matters as be may be advised should properly be embraced therein, and shall be duly verified by tbe oath of said Newton, and be accompanied by tbe statements, under oath, of those who may join in tbe prayer thereof, together with certificates of reputable members of tbe bar as to tbe moral stand*184ing and character of the petitioner in tbe comimunity in wbicb be resides.
(Submitted December 15, 1902.
Decided December 15, 1902.)
O'N AMENDED PETITION.
ME. CHIEF JUSTICE BEANTLY
delivered the opinion of tbe court.
Tbe petitioner having- amended bis petition in order to meet tbe suggestions of this court made upon a bearing bad on October 28 of tbe present year, has this day again submitted bis application with bis proofs in support thereof. It appearing therefrom that tbe larceny upon conviction of wbicb tbe petitioner was disbarred, was committed while tbe petitioner was under tbe influence of intoxicating liquor; that be was never theretofore convicted of any criminal offense; that since tbe order of disbarment was made be has become sober and has lived an upright, honorable life; that in tbe estimation of bis fellow citizens in tbe community in wbicb be resides and also of reputable members of tbe bar of this state, be-is a fit person to be permitted to practice law in tbe state; and that be expresses tbe utmpst contrition for bis said offense; tbe court is of tbe opinion that under the provisions of tbe statute and tbe rules of this court, no reason exists why tbe applicant should not be reinstated to tbe privileges of bis office. It is therefore ordered that said William Newton, upon taking the oath required by law, be re-admitted to practice law as attorney and counselor-at-law in all tbe courts of this state.